Opinion issued November 4, 2014.




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00446-CV
                           ———————————
                    AMADOR E. GONZALEZ, Appellant
                                       V.
    HCA HOLDINGS, INC., HCA MANAGEMENT SERVICES, LP,
 KPH-CONSOLIDATION, INC. D/B/A KINGWOOD MEDICAL CENTER
        AND LINCOLN PROPERTY COMPANY, Appellees



                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-61251



                         MEMORANDUM OPINION

      Appellant, Amador E. Gonzalez, representing that he no longer wishes to

prosecute the appeal, has filed a motion to dismiss the appeal. No other party has
filed a notice of appeal, and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1),

(c). Further, although appellant failed to include a certificate of conference in his

motion, more than 10 days have passed and no party has responded to the motion.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.



                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                           2